{¶ 50} I respectfully dissent, in part, to appellant's fourth assignment of error. I concur in judgment and opinion as to appellant's first, second, third, and the remaining part of his fourth assignments of error.
 {¶ 51} Based on prosecutorial misconduct, I would find plain error as it relates to the one count of trafficking in morphine in the vicinity of a juvenile, a second degree felony. In my view, the State established this conviction entirely with circumstantial evidence. As such, I believe the prosecutor's comments prejudiced appellant. Therefore, I would sustain this part of appellant's fourth assignment of error.
 {¶ 52} Accordingly, I dissent, in part. *Page 1